DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-4, 10, 14-20 and 47-50 and 52 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.











Claim Interpretation
With regard to the prior art, claim 1 encompasses: A powdered nutritional composition comprising: 
55-70 weight % of a protein, consisting of
35 to 55 weight %, based on the weight of the protein, of a fast digesting protein source selected from the group consisting of whey protein concentrate, whey protein isolate, whey protein hydrolysate, and combinations thereof, 
25 to 55 weight %, based on the weight of the protein, of an intermediate digesting protein source selected from the group consisting of soy protein concentrate, soy protein isolate, soy flours, and combinations thereof; and 
a slow digesting protein source consisting of micellar casein; and 
10-25 weight % of a fiber source comprising fructooligosaccharide; 
0.1-2 weight % of a gum; and 
a carbohydrate comprising maltodextrin;
wherein the powdered nutritional composition provides no more than 100 calories per serving of 30 grams.

With regard to the prior art, claim 48 encompasses: A powdered nutritional composition comprising: the caloric content, protein content and gum of claim 1; wherein the gum of claim 1 further comprises at least one of carrageenan and xanthan gum. 


The patentability of a composition is based on the composition as made, meaning the ingredients therein, and any chemical of physical structure that impart to the composition made, the matter of the ingredients prior to their use makes no patentable distinction.  
The independent claims use the transition phrase “comprising”, meaning the claimed compositions are open to the ingredients claims, and other ingredients reasonable for nutritional compositions.  This means that the claims are open to the use of other types or amounts of proteins.
Nothing in the claims require that the protein claimed (consisting of three functional types) are structured in a manner that remains separate from any other ingredient in the composition.
Therefore, with regard to the prior art, the claimed protein is not limited to a showing of only the proteins claimed, and the phrase “protein consists of” does not limit the protein in the composition, it merely imparts that the claimed types of proteins must be in the composition made.

If it is Applicant’s desire to limit the composition to only the protein claimed, they could retain the transition phrase of comprising, and then recite: 55-70 wt% of total protein in the nutritional composition, wherein the total protein consists of… 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, 15-16, 20, 48-50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over BA in view of Sherwood et al. (2008/0050498), Hsia (6,294,166), LP (Lopez-Pedrosa: 2012/0245123), Neta (2011/0300264) and Ward (2003/0165574).
BA: body-attack.com: Protein: Multi-component Protein; published online at least by Sept. 06, 2012 at: https://web.archive.org/web/20120906021126/http://www.body-attack.com:80/protein-multi-component.html

Independent Claim 1
BA teaches about nutritional compositions, including concentrates (i.e. powders), comprising multiple types of proteins (see short article).

Limited types of protein
BA shows that use of 3-7 optional types of proteins, all of the specifically claimed types are taught:
(fast digesting) whey proteins;
(intermediate digesting) soy proteins; and
(slow digesting) milk proteins (see the section called: Multi-component protein).

Since the teaching provides the option of 3-4 or 3-7 types of protein, the reference provides an optional protein source consisting of the claimed types of protein (see the short article as a whole).

Whey proteins (cont.)
BA teaches the optional use of whey isolates and whey concentrates (see the section called: Multi-component protein).

Soy proteins
BA teaches that soy protein is one of the optional types and provides benefits of its use, in that it has a high protein content and has no lactose, and does not limit the types of soy protein used.
The teaching of the use of soy protein encompasses soy isolate or concentrates (e,g. flour), because in this specific case the various permutations of types of soy proteins in the generic are so small (isolates or not) that the teaching is as comprehensive and fully as if it had written the name of each permutation. 
See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.


Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions comprising soy protein, as the modified teaching above, to include the specifically claimed type of soy protein: soy isolates/concentrates, as claimed, because in this specific case the various permutations of types of wheat flour in the generic are so small (whole or not whole) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4

Milk proteins
BA teaches micellar casein in compositions consisting of 3-4 protein sources, including: soy and whey protein sources (see the What makes up multi-component protein? section).

Function of protein types
As for the function of the proteins used, it has been held that similar components have similar properties/functions (MPEP 2144.06), therefore it would have been reasonable for one of skill in the art to expect that:
the whey proteins, including: isolates, hydrolysates, and concentrates are fast digesting protein sources; 
the soy isolate is an intermediate digesting protein source; and 
the micellar casein, is a slow digesting protein source.


Total amount of protein in the composition 
BA does not discuss the total amount of protein in the composition, including 55-70 weight % of protein as claimed.
Sherwood et al. also teaches methods of making powdered (0090, 0101, 0210) nutritional compositions (ab.) comprising multiple proteins, and further provides the use of 0.05 to 100 wt% protein (0090, ref. clm. 1 and 3), which encompasses 55-70 weight % of a protein, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify powdered nutritional compositions comprising multiple types of protein, including whey, soy and casein, as the modified teaching above, to include 55-70 total wt% of multiple proteins (i.e. a protein system), as claimed, because Sherwood et al. illustrates that the art finds encompassing amount as suitable for similar intended uses, including powdered nutritional compositions comprising multiple types of protein, including: whey, soy and casein (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Amount of whey proteins
The modified teaching, in Sherwood et al., also provides the use of whey protein in a concentrate form (0013, 0043, 0047, 0082 and 0094) and further provides that a powdered composition comprises from 10 to 97 wt% of protein (0041), wherein:
the whey protein concentrate (WPC) is used in an amount of about 25 to 89.9 wt% of the total protein (0094), which encompasses WPC in an amount of 35% to 55 wt% of the protein system (i.e. combination of multiple type of proteins, as claimed.

Further, Sherwood also provides examples of the use of whey protein in individual amounts, including: 45.35 wt% (0304 and 0310) and 51.15 wt% (02998), which also encompass the claim of 35 to 55 wt % of whey protein, based on the weight of the protein. 

Amount of soy isolate
BA does not discuss the amount of soy isolate, including 25 to 55 wt% as claimed.
Hsia also teaches methods of making nutritional compositions (ab.), including multiple protein sources (5, 5+), including whey and soy protein wherein the amount of protein is from about 25 to 98 wt% (ab.), and therefore encompass the use of soy protein in amounts of 25 to 55 wt% of the total protein, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions comprising a total amount protein, including whey and soy types, as the modified teaching above, to include that the soy protein is from 25 to 55 wt% of the total protein, as claimed, because Hsia illustrates that the art finds encompassing amounts to suitable for similar intended uses, including methods of making nutritional compositions comprising a total amount protein, including whey and soy types (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.

Balance of micellar casein.
BA provides the use of a slow digesting protein, wherein that particular protein source consists of micellar casein.  The micellar casein is shown to be in a mixture of multiple other types of protein, therefore the teaching encompasses the use of an amount of micellar casein to make up a balance of the sum of multiple proteins used in the claimed protein (see short article).

Fiber
The modified teaching, in Sherwood et al. , provides the use of additives, including fiber (0064, 0104, 0105, 0154, 0161, 0168, 0179, 0187, 0209, 0214, 0215, 0221, 0227, 0233, 0239, 0245, 0251, 0257, 0263, 0269, 02764, 0285, 0287, 0293, 0299, 0305, 0311, 0317, 0323, 0329, and 0335).
As for the amount, the fibers are taught to be added or substituted  (0154, 0161, 0168, 0179, 0187, 0209, 0214, 0215, 0221, 0227, 0233, 0239, 0245, 0251, 0257, 0263, 0269, 02764, 0285, 0287, 0293, 0299, 0305, 0311, 0317, 0323, 0329, and 0335), which means in any amount, which encompasses the claimed amount of 10-25 weight % of a fiber source.
Sherwood also teaches that the fiber source includes oligofructopolysaccharides (0064), which is a type of fructooligosaccharide, as claimed.


The modified teaching does not show specificity on the amount of fiber in the nutritional compositions.
LP also teaches methods of making nutritional compositions (0050) with protein (0058) and fructooligosaccharides (0044-45) and further provides the use of in quantities of 1 to 20 wt% (0050), which encompasses the claim of 10 to 25 wt% of a fiber source.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions with protein and fiber, such as fructooligosaccharides, as the modified teaching above, to include 10 to 25 wt% of fiber, as claimed, because LP illustrates that the art finds encompassing amounts as being suitable for similar intended uses, including methods of making nutritional compositions with protein and fiber, such as fructooligosaccharides (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.

Carbohydrates
The modified teaching, in Sherwood et al. , provides the use of carbohydrates, including maltodextrin (0032), and goes on to provide examples of its use (0316, 0322, 0328 and 0334).

Gum 
BA does not discuss the use of gum, as claimed.


Neta also teaches methods of making nutritional beverages comprising protein, including: caseins, whey concentrates, soy isolates (0031) in encompassing amounts (e.g. 5 -50 wt% protein with 5-50 wt% yogurt: 0038, 0048 and 0050 ); and further provides the use of gums as stabilizers (0024).
Neta teaches provides further specificity of the amount of stabilizer used is from 0.01 to 2 wt% (0042), which encompasses the range of 0.1 to 2 wt%, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions with protein and protein stabilizing agents, as the modified teaching of Sherwood et al., to include the use of gum, as claimed, because Neta illustrates that the art finds the use of gum to be suitable to stabilize compositions with protein, therefore one of skill in the art would be motivated to try its use for stabilizing benefits, and further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.  

Energy
One in the art would have the skill to sum calories of ingredients used and adjust amounts of them to achieve a desired calorie count, specifically since protein and carbohydrates are known to equal 4 calories/gram.
BA does not discuss the claimed calorie content of no more than 100 calories per serving of 30 grams.


Ward also teaches methods of making mixed protein compositions, comprising: milk (i.e. casein), whey and soy types of protein (ref. clm. 7), and further teaches that a single serving of 41.5 grams of dry mix delivers about 127 calories (0039, 0042, 0045), which means that 30 grams of the composition would have about 92.8 calories, which encompasses the claim of no more than 100 calories per serving of 30 grams.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions comprising a mixture of milk, soy and whey proteins, as the modified teaching above, to include that the composition comprises no more than 100 calories per serving of 30 grams, as claimed, because Ward illustrates that the art finds an encompassing calorie count as being suitable for similar intended uses, including methods of making compositions comprising a mixture of milk, soy and whey proteins, which further shows that it was known for such a thing to have been done; and one of skill in the art would have the common knowledge to sum calories of ingredients used and adjust amounts of them to achieve a desired calorie count, as claimed.

Independent claim 48
The modified teaching, in Neta, provides the stabilizer/thickener (i.e. gum system), includes at least one of carrageenan and xanthan gums (0024). 
All other limitations are discussed above.



Dependent Claims
As for claim 3, BA teaches the use of whey protein concentrate, the specifically claimed fast digesting protein source (see short article).

As for claim 4, BA teaches the use of soy protein isolate, the specifically claimed intermediate digesting protein source (see short article).

As for claim 10, the modified teaching, in Hsia, provides soy protein in amounts that encompasses from 25 to 55 wt% of the total protein, as discussed above, and therefore further encompasses wherein the intermediate digesting protein, a soy protein, is from 40 wt% or less of the total protein, as claimed.

As for claim 15, the modified teaching, in Neta, provides the stabilizer/thickener (i.e. gum system), includes at least one of carrageenan and xanthan gums (0024). 

As for claim 16, the modified teaching, in Sherwood, provides the use of polydextrose, as a fiber additive (0029).

As for claim 20, the modified teaching, in Sherwood, provides the use of carbohydrates as sweetening flavor, including: fructose, sucrose and combinations thereof (0067).


As for claim 49, BA teaches the use of a whey protein concentrate and a soy protein isolate; and the modified teaching, in Neta, provides the stabilizer/thickener (i.e. gum system), includes at least one of carrageenan and xanthan gums (0024). 

As for claim 50, BA teaches the use of a whey protein concentrate and a soy protein isolate (see short article).

As for claim 52, the modified teaching above, provides all of the claimed limitations in the discussion of claim 1 and claim 49.

Claims 14 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over BA in view of the combination of Sherwood et al. (2008/0050498), Hsia (6,294,166), LP (Lopez-Pedrosa: 2012/0245123), Neta (2011/0300264) and Ward (2003/0165574), as applied to claims 1, 3-4, 10, 15-16, 20, 48-50 and 52 above, further in view of Schapiro (4,209,545).
As for claim 14, Sherwood teaches that the nutritional composition comprising protein is readily dispersible (0040), however, does not discuss that the protein has been instantized with soy lecithin.
Schapiro also teaches methods of making nutritional compositions comprising soy protein, and further provides that soy lecithin is used to instantize the protein (1, 33+ and Ex. 1).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional composition comprising soy protein, as the modified teaching of Sherwood et al., to include that the composition is instantized with soy lecithin, as claimed, because Schapiro illustrates that the art finds such a step to be suitable for similar intended uses, including methods of making nutritional composition comprising soy protein, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

As for claim 47, it requires the intermediate digesting protein source comprises soy protein isolate, as discussed in the rejection of claim 4 above; the fast digesting protein source comprises whey protein concentrate, as discusses in the rejection of claim 4 above; and the protein system has been instantized with soy lecithin, as discussed in the rejection of claim 14 above (see Schapiro’s Ex. 1-3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over BA in view of the combination of Sherwood et al. (2008/0050498), Hsia (6,294,166), LP (Lopez-Pedrosa: 2012/0245123), Neta (2011/0300264) and Ward (2003/0165574), as applied to claims 1, 3-4, 10, 15-16, 20, 48-50 and 52 above, further in view of SlimFast and Netrition.
SlimFast: SlimFast variety pack, ready to drink, published online at least by Jan. 18, 2012 (as evidenced by a comment by Kith), at: https://www.amazon.com/SlimFast-Variety-Ready-Drink-Shakes/dp/B005KUV3GA#customerReviews

Netrition: Reference Values for Nutritional labeling; published online at least by Jan. 15, 2012 at: https://web.archive.org/web/20120115142414/https://www.netrition.com/rdi_page.html

As for claim 17, the modified teaching, in Sherwood, provides the use of polydextrose as a fiber source (0029) and fructooligosaccharide (0064), however, does not discuss the amount of fiber in the nutritional compositions comprising protein.
SlimFast also teaches about nutritional compositions comprising protein, and further provides 5 grams of fiber per serving (see About the Product).

Netrition teaches that the Daily Recommended value for fiber is 25 grams for Adults (see short article, including Nutrient, Fiber).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify nutritional compositions comprising protein, as in the modified teaching of Sherwood, to include the use of about 20 % of the RDV of fiber, as claimed, because the combination of SlimFast and Netrition illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including nutritional compositions comprising protein, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over BA in view of the combination of Sherwood et al. (2008/0050498), Hsia (6,294,166), LP (Lopez-Pedrosa: 2012/0245123), Neta (2011/0300264) and Ward (2003/0165574), as applied to claims 1, 3-4, 10, 15-16, 20 and 48-50 above, further in view of Erwin (2010/0278981).
As for claim 18, Sherwood et al. teaches the fiber source includes polydextrose (0028), however, does not discuss the amount of fiber in the nutritional composition comprising protein.
Erwin also teaches methods of making nutritional compositions (0027) comprising whey, soy and milk proteins (ref. clm. 9) and further provides the use of 0.001 to 30 wt% fiber (ref. clm. 1), which encompasses the claim of the fiber source having an amount of at least 19 weight % of the composition.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions, comprising whey, soy and milk proteins; and fiber; as the modified teaching of Sherwood et al., to include the use of at least 19 wt % fiber, as claimed, because Erwin illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making nutritional composition, comprising whey, soy and milk proteins; and fiber, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

As for claim 19, the modified teaching: in Ward, provides that a single serving is 41.5 grams of dry mix; and in Erwin, provides 0.001 to 30 wt% fiber.
Therefore, the combination of Ward and Erwin provides that a serving of 41.5 grams has up to 12.45 grams of fiber, which encompasses wherein the fiber source provides at least 5 grams of fiber in a serving of 30 to 40 grams of the powdered nutritional composition.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making a nutritional composition, comprising whey, soy and milk proteins; and fiber; as the modified teaching of Sherwood, to include the use of at least 5 grams of fiber in a portion (i.e. serving) of 30 to 40 grams in size, as claimed, because the combination of Ward and Erwin provides that a serving of 41.5 grams has up to 12.45 grams of fiber, which encompasses wherein the fiber source provides at least 5 grams of fiber when the serving is reduced to 30 to 40 grams of the nutritional composition.

Response to Remarks
It is asserted, that by the present Amendment, independent claims 1, 21 and 48 are amended to more clearly define the protein which is included in the claimed powdered nutritional compositions in accordance with the teachings in the specification, for example, at paragraphs [0024]-[0029]. 
Claims 1, 21 and 48 are also amended to more clearly define the gum which is included in the claimed powdered nutritional compositions in accordance with the teachings in the specification, for example, at paragraph [0035]. Claims 10, 14, 15, 26, 32, 36, 39, 47, 49 and 50 are amended to correspond with claims 1 and 21 as amended. Claim 51 is cancelled, and claim 52 is added, support for which is found in claim 1, and the specification, for example, at paragraphs [0024]-[0029] and [0035] and in Examples 1 and 2. It is believed that these changes do not add any new matter, and therefore, entry is in order and is respectfully requested. 
Claims 1, 3, 4, 10, 14-21, 23, 24, 26, 30-32, 36, 39-44, 47-50 and 52 are pending. Claims 21, 23, 24, 26, 30-32, 36 and 39-44 have been withdrawn as relating to a non-elected invention. Rejoinder of the withdrawn claims upon allowance of claim 1 is respectfully requested as claim 21 (on which the remaining withdrawn claims depend) employs a powdered nutritional composition as defined in claim 1. 



Claims 1 and 48, and the claims dependent thereon, were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The Official Action asserted that the original disclosure does not provide support for recitation of a "balance" of the slow digesting protein source. 
This rejection is traversed with respect to the claims presented herein, and reconsideration is respectfully requested. Claims 1 and 48 recite that the protein consists of a fast digesting protein source selected from the group consisting of whey protein concentrate, whey protein isolate, whey protein hydrolysate, and combinations thereof, an intermediate digesting protein source selected from the group consisting of soy protein concentrate, soy protein isolate, soy flours, and combinations thereof, and a slow digesting protein source consisting of micellar casein, as described in the specification, for example, at paragraphs [0024]-[0029]. 
Neither claim 1 nor claim 48, nor any of the claims dependent thereon, recite "a balance" of slow digesting protein source. As the protein as recited in the claims is fully described in the original specification, claims 1 and 48, and the claims dependent thereon comply, with the written description requirement of 35 U.S.C. 112(a), and the rejection has been overcome. Reconsideration is respectfully requested. 
Claims 1 and 48, and the claims dependent thereon, were rejected under 35 U.S.C. 112(b) as being indefinite. The Official Action asserted that "balance" in claims 1 and 48 is relative and unclear, questioned how the protein system "consists" of the three protein sources but "comprises" the indicated weight percentages, and questioned the meaning of "system" in "gum system." 
This rejection is traversed with respect to the claims presented herein, and reconsideration is respectfully requested. As noted above, none of the claims recite the term "balance." 
Additionally, claims 1 and 48 recite the protein consists of 35 to 55 weight %, based on the weight of the protein, of a fast digesting protein source selected from the group consisting of whey protein concentrate, whey protein isolate, whey protein hydrolysate, and combinations thereof, weight %, based on the weight of the protein, of an intermediate digesting protein source selected from the group consisting of soy protein concentrate, soy protein isolate, soy flours, and combinations thereof, and a slow digesting protein source consisting of micellar casein. Therefore, these claims clearly define the protein in the powdered nutritional composition as consisting of the three protein sources, with the fast digesting protein source and the intermediate digesting protein source present in the specified amounts. Finally, the phrase "gum system" has been revised to "gum" to encompass the embodiment in which gum comprises a single gum. Accordingly, the claims are definite and the rejection under 35 U.S.C. 112(b) has been overcome. Reconsideration is respectfully requested. 
In response, Applicant’s timely response is appreciated, and said 112 Rejections are not re-issued herein.
 
It is asserted, that in response to Applicant's previous arguments regarding differences in the claimed protein system and that of the BA product, the Action asserted that the claims are open (i.e., comprising) to other ingredients, including other proteins and not limited to the recited proteins. The Action also asserted that any one of the proteins known for its sole use would meet the consisting of requirement and it would have been obvious to combine such with other proteins. 
These rejections are traversed and reconsideration is respectfully requested. In determining patentability under 35 U.S.C. §103, it is necessary to determine whether there was an apparent reason to combine known elements in the fashion of the claim at issue, KSR International Co. v. Teleflex, Inc., 550 US 398, 418 (2007). Additionally, there must be a showing of a reasonable expectation of success from such a combination, In re Rinehart, 531 F.2d 1048 (CCPA 1976). Applicant finds no apparent reason from the cited prior art to combine their teachings to result in the claimed compositions. Applicant similarly fails to find any evidence that one of ordinary skill in the art would have had a reasonable expectation of success from making the combinations of teachings necessary to arrive at the claimed compositions. 
As defined by claim 1, the present invention is directed to a powdered nutritional composition comprising 55-70 weight % protein, 10-25 weight % of a fiber source comprising fructooligosaccharide, carbohydrate comprising maltodextrin, and 0.1-2 weight % of gum. The protein consists of 35 to 55 weight %, based on the weight of the protein, of a fast digesting protein source selected from the group consisting of whey protein concentrate, whey protein isolate, whey protein hydrolysate, and combinations thereof; 25 to 55 weight %, based on the weight of the protein, of an intermediate digesting protein source selected from the group consisting of soy protein concentrate, soy protein isolate, soy flours, and combinations thereof; and a slow digesting protein source consisting of micellar casein. Additionally, the powdered nutritional composition provides no more than 100 calories per serving of 30 grams. 
As defined by claim 48, the present invention is directed to a powdered nutritional composition comprising 55-70 weight % of protein and 0.1-2 weight % of gum. As in claim 1, the protein consists of 35 to 55 weight %, based on the weight of the protein, of a fast digesting protein source selected from the group consisting of whey protein concentrate, whey protein isolate, whey protein hydrolysate, and combinations thereof; 25 to 55 weight %, based on the weight of the protein, of an intermediate digesting protein source selected from the group consisting of soy protein concentrate, soy protein isolate, soy flours, and combinations thereof; and a slow digesting protein source consisting of micellar casein, and the powdered nutritional composition provides no more than 100 calories per serving of 30 grams. 
As described in the specification, the protein as recited in claims 1 and 48 provides an important benefit in that the protein sources having the specified varying rates of digestion aid in the management of hunger by providing a steady supply of amino acids to the muscles of a subject over an extended period of time (paragraph [0004]). Additionally, the specific protein sources combine in a powdered nutritional composition to provide a product which can be reconstituted with water to a liquid product having enhanced dispersion, a pleasing mouthfeel and taste profile, and, desirably, no more than 100 calories per 30 gram serving of the powdered nutritional composition (paragraph [0007]). 
While the compositions of claims 1 and 48 "comprise" elements including 55-70 weight % of protein, the protein "consists of' the recited fast digesting whey protein source, intermediate digesting soy protein source, and slow digesting protein source consisting of micellar casein. The protein does not contain any other components, and therefore the composition does not contain any other protein. The transitional phrase "consisting of' excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03; In re Gray, 53 F.2d 520 (CCPA 1931). Additionally, when the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with 'consisting of is closed to unrecited elements." Multilayer Stretch Cling Film H-oldings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359 (Fed. Cir. 2016). While the Office Action asserted that the claims should recite "wherein the protein is the only protein in the nutritional composition", such a recitation is not necessary as it is inherent in the limitations of claims I and 48 requiring 55-70 weight % of protein, and the protein consisting of the recited protein sources. 
In response, the claims do not limit the nutritional composition to only the protein that is claimed because the claim is open to comprising, meaning any other protein components may be included therein. Please see discussion on this matter in the Claim Interpretation section above.

It is asserted, that BA does not teach or suggest a powdered nutritional composition comprising 55-70 weight o of protein, with the protein consisting of the specific combination and amounts of fast digesting whey protein source, intermediate digesting soy protein source, and slow digesting micellar protein as claimed. 
In response BA teaches a combination of 3 to 9 protein sources,  which makes obvious the use of protein consisting of 3 sources, as claimed.
As for the amount of protein, Sherwood is applied.

It is asserted, that BA teaches a multicomponent protein product containing the following, in unspecified amounts: 
* whey protein (whey isolate, whey hydroylsate, whey concentrate); 
" milk protein (calcium caseinate, micellar casein); and 
* egg protein. 
While BA mentions that soy protein and soy isolate may be used, those proteins are in addition to the whey, milk and egg proteins. 
The protein included in the powdered nutritional compositions of claims 1 and 48 does not employ egg protein. Applicant finds no teaching or suggestion in BA of protein consisting of the recited fast digesting whey protein source, intermediate digesting soy protein source, and slow digesting protein source consisting of micellar casein, especially without egg protein. Additionally, Applicant finds no teaching or suggestion in BA of a powdered nutritional composition containing 55-70 weight % of protein, and particularly, Applicant finds no such teaching or suggestion in BA of such a composition wherein the protein consists of 35 to 55 weight %, based on the weight of the protein, of a fast digesting whey protein source, 25 to 55 weight %, based on the weight of the protein, of an intermediate digesting soy protein source, and a slow digesting protein source consisting of micellar casein as recited in claims 1 and 48. To the contrary, as noted above, BA fails to indicate any amount of protein or any amount of a particular protein source included in the product. Finally, Applicant finds no teaching or suggestion by BA as to the calories per serving in the product. Since BA does not disclose a composition containing a protein as claimed, in an amount as claimed, there is no basis to assume that the BA product has no more than 100 calories per 30 gram serving as required by claims 1 and 48. 
In response, BA does not require egg protein, as the section titled Multi-component protein allows for an option of 3 protein source for a list including: whey, soy and casein.

It is asserted, that the Action also relied on Sherwood as disclosing whey protein as 25 to 89.9 weight percent of the total protein, referring to paragraph [0094], to assert that Sherwood discloses a protein system containing the claimed 35 to 55 weight % whey protein source. Applicant respectfully disagrees with the Action's assertion of Sherwood's teachings in this regard. That is, paragraph [0094] of Sherwood discloses that a dry whey protein isolate may have a whey protein concentration of about 90 % or more by weight and a dry whey concentrate may have a whey protein concentration of 25 % by weight to 89.9 % by weight. However, neither of these disclosures provide any indication that the amount of a whey protein source should be 35 to 55 % by weight of the total protein, or specifically that whey protein isolate or why protein concentrate should be 35 to 55 % by weight of the total protein. 
Further, the Action relied on Sherwood as disclosing compositions comprising 45.35 wt % (paragraphs [0304] and [0310]) and 51.15 wt % whey protein (paragraph [0298]). However, these weight percentages are based on the entire powdered compositions, not as a percentage of total protein, and no other proteins are included in the respective compositions. Thus, these specific compositions employ less than the 55 wt % minimum of protein required by claims 1 and 48. Clearly, Sherwood does not lead one of ordinary skill in the art to modify the BA product to result in the claimed protein or the claimed compositions. 
In response, Sherwood clearly provides also teaches methods of making powdered nutritional compositions (ab.) comprising 0.05 to 100 wt% protein (0090) as claimed. On whey Sherwood teaches whey protein concentrate is used in a concentration of about 25% by weight to about 89.9% by weight protein.  Given above zero up to 100 wt% protein, this encompasses the claimed amount of whey protein.

It is asserted, that the Office Action relied on Hsia as disclosing nutritional compositions comprising multiple protein sources where the amount of protein is 25 to 98 wt % and the use of soy protein in amounts of 25 to 55 wt %. 
Again, Applicant respectfully disagrees with the Action's assertion of Hsia's teachings in this regard. That is, Hsia's Abstract discloses "The protein may be whey or soy protein concentrates, and may comprise from about 25% to about 98% of the total mass." 
Hsia also discloses the protein source may be chosen from a number of proteins sources well known in the art (column 5, lines 6-12), and the amount used is from about 25% to about 98% of the total mass of the composition (column 5, lines 14-18). 
However, Hsia makes no mention of any combination of protein sources, or that 25 to 55 wt % of soy protein is used in combination with other protein sources. Accordingly, Hsia does not lead one of ordinary skill in the art to modify BA to result in the claimed protein or the claimed compositions. 
In response, as admitted Hsia provides for 25 to 98 wt% of the composition, and a quick look at the reference shows in the title that soy protein is included. Hsai clearly states: whey or soy protein concentrates, and may comprise from about 25% to about 98% of the total mass (ab); and the protein may be chosen from a number of sources, including: whey and soy (5, 5+).

It is asserted, that the Office Action relied on Sherwood as disclosing compositions comprising fiber and on Lopez-Pedrosa as disclosing an amount of fiber as recited in claim 1. However, Applicant finds no apparent reason why one of ordinary skill in the art would have selected 10-25 weight % of a fiber source comprising fructooligosaccharide to add to the BA product as required by claim 1. As Applicant has discussed in previous responses, Lopez-Pedrosa relates specifically to improving bone health in an infant that is susceptible to developing bone health issues. One of ordinary skill in the art would not have looked to Lopez-Pedrosa to modify the multicomponent protein BA product. 
In response, the examiner disagrees, because Lopez-Pedrosa provides benefits to the fiber sources use.

It is asserted, that the Office Action relied on Neta as disclosing "nutritional beverages" including the use of gums as stabilizers and stabilizers in an amount of 0.01 to 2 wt %. However, Neta is directed to frozen instant beverage products formed by mixing a chilled solution with solid particles (e.g., ice particles and flavor particles) and then freezing the mixture (Abstract). As Neta does not disclose a powdered nutritional composition, and the BA product is not a frozen beverage, one of ordinary skill in the art would not have looked to Neta to modify the BA product. 
In response, this is a piecemeal analysis of the rejection which merely picks apart the references because the primary teaching already provides the powdered structure of the composition claimed, therefore secondary reference that apply to nutritional compositions are applicable to the claims herein.

It is asserted, that Applicant finds no teaching or suggest in Ward, Schapiro, Erwin, SlimFast and Netrition have also been cited against specific dependent claims, none of these references resolve the deficiencies of the primary combination, namely the failure to lead one of ordinary skill in the art to a powdered nutritional composition comprising 55-70 weight % protein, with the protein consisting of the claimed fast, intermediate and slow digesting protein sources, particularly in combination with the additional components and features of claims 1 and 48, respectively. 
In response, please see the modified rejection above, necessitated by said amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793